﻿I wish to endorse the sentiments expressed by my Prime Minister on the day of the admission of Saint Vincent and the Grenadines to this world body as its one hundred and fifty-fourth Member. I am convinced that the selection of Mr. von Wechmar, by the group of States to which he belongs, for recommendation to this Assembly as its President is an indication of its recognition of his proven skill and competence in guiding and directing the affairs of the Assembly. I have no doubt that Mr. von Wechmar deserves this expression of confidence and I should like to wish him a productive and satisfying term in office.
214.	As the representative of Saint Vincent and the Grenadines who attended the 2198th meeting of the Security Council on 19 February, when our admission to this Assembly was unanimously recommended, I must here record my appreciation for that unanimity in favour of my country's admission to this world forum. We feel a sense of pride and satisfaction that the United Kingdom should have acted as our sponsor during that meeting. We feel pride because the United Kingdom and we ourselves have been capable of ending one relationship and beginning a new one as equals in the true spirit of the United Nations Charter, without rancour or bitterness resulting from our historical relationship and past differences and experiences.
215.	I was moved by the solemnity of those proceedings and the ready response of all nations in accepting us as a Member. We were deeply touched by the warmth of the sentiments expressed on the day of our admission to the United Nations.
216.	We are a small nation, but one with a clear view of what role we can play in world affairs. For financial reasons, there will always be obvious limitations to our ability to perform in the manner that may be desirable. This financial constraint notwithstanding, our position on issues will be made quite clear. Our intention will always be to assist this Organization in achieving and maintaining world peace, as well as economic and social justice. We will uphold respect for the democratic process and will of necessity be more closely drawn to those countries that share similar ideals. We will, as a Member of the Caribbean region, so direct our foreign trade, fiscal and foreign policies as to promote greater unity in all areas of development among the peoples of the region wherever there is a compatibility of interests and objectives.
217.	We believe that economic relations between one country and another should rest on the basis of equality and mutual respect for the systems of each, recognizing as we do that it is the right of all peoples to determine the system of government they wish, as expressed by the will of the governed.
218.	Our foreign policy will therefore develop as an integral part of the ideas of our people, expressed as the Government and people of Saint Vincent and the Grenadines conceive it, and that policy will pursue the ends which we want it to serve in world affairs.
219.	The central concept of our foreign policy is that of assisting in the promotion of an international order based on the principle of the equality and sovereignty of all nations; the total eradication of imperialism and colonialism in all its forms; the rejection of all forms or doctrines of racialism; the desire for lasting peace, freedom and prosperity and the need for international cooperation in all fields of human endeavour.
220.	Saint Vincent and the Grenadines will, as a consequence, build its foreign policy on the foundation of this concept. The safeguarding of our national interests will, a fortiori, be the primary aim of our country's foreign policy. We are conscious of the fact that we live in a changing world with concomitant shifts and realignments of relationships between Powers and groups of Powers. While, of necessity, aspects of our foreign policy will therefore be flexible, our concern will be to safeguard our independence and to strive for a better way of life for our people while assisting in the promotion of peace and order.
221.	In an effort to prevent any erosion of our independence, we will not attach ourselves to any power bloc, Eastern, Western or nonaligned. We see ourselves as having an equal interest in creating, maintaining and safeguarding international peace as an essential condition of our own economic, social and industrial development. Our ties with the nations of the world will be forged through the signing of treaties of peace, friendship and cooperation. We have longstanding traditional ties with many countries. Where it serves our national interest we shall strengthen those ties and, where appropriate, forge new ones.
222.	If Members, however, find us tardy in forging ties of new friendship, it is because we want to ensure that they are meaningful and lasting.
223.	We believe that the principles of non-interference by one State in the internal affairs of another and of scrupulous respect for sovereignty, territorial integrity and political independence of all States are essential to peaceful coexistence. We condemn the use of force in international affairs. We believe that, if that principle is strictly observed, the tensions of the world would be reduced and conflicts avoided. We are therefore opposed to all forms of aggression and any direct military intervention by one country in another, whatever the pretext.
224.	Saint Vincent and the Grenadines supports the United Nations stand on decolonization and hopes that Members of the United Nations will combine their influence to ensure the removal of those obstacles which are hindering Belize from becoming an independent country. Freedom and independence for the world cannot be complete so long as Belize and other countries are denied theirs. We therefore urge the United Nations to use its best endeavours to ensure that Belize becomes an independent nation at an early date.
225.	Equally, I must reiterate that, as my Prime Minister said earlier, greater efforts should be made to ensure that Namibia be granted the right to self-determination by the holding of free and fair elections under the supervision of the United Nations at the earliest possible time.
226.	We believe that the conscience of this world community must be further aroused and challenged, not only against South Africa, where racial discrimination is official State policy, but against the emergence of racialism in any form in other areas of the world. We believe that Saint Vincent and the Grenadines and other small States should, by their approach to international issues, act as a source of stable objectivity mirroring the concerned conscience of the United Nations.
227.	We are of the view that the Organization of American States is a truly hemispheric institution that can further, through cooperative and collective endeavours, peace and stability with progress and prosperity for its members. Being the oldest international regional organization in the world, the Organization of American States has the experience and the knowhow to tackle the problems of economic, political and social cooperation of member States of the western hemisphere. We shall therefore seek membership in that organization at an early time.
228.	We believe small States ought not to see themselves as being part of anything other than a fourth world. That is not out of a desire to advocate the creation of a new grouping; it is only consistent with the reality of our size, both in area and in population, and the vulnerability of our economies on a vast scale to the forces of nature. It is necessary for us first to perceive ourselves for what we are, without any illusion of grandeur. If that is done, it would therefore be easier for others to understand that we realize our capabilities, limitations, and the inhibiting factors to any meaningful development by us through our sole efforts. For even where efforts have successfully been made to move forward, they could be negated by the raw, brutal and uncontrollable forces of nature. Our problems, therefore, because of our small size, demand solutions. If such problems exist in larger countries of the third world, they do not have the same disastrous impact as when they occur in our fourth world countries. Cyclical disasters have a more immediate and far greater adverse wave effect on the economies of small States such as Saint Vincent and the Grenadines. Our problems, it is true, are not unique—and yet, they are in a way unique. That uniqueness demands favourable consideration and urgent attention by those who possess the abilities to help.
229.	When one recognizes the disparity of income between countries and the ever widening gap between rich and poor, it is evident that there is urgent need for a redistribution of wealth. Many countries have given assistance in the form of soft loans to poor countries, but the onerous conditions often imposed make it impossible at times for such loans to be taken up, and even when the conditions are met so much time may have elapsed as to cause a viable project to become nonviable. Worse still, even if the project may still be viable, because of the high rate of inflation there would be a tremendous escalation of costs which serves only to impose greater debt servicing responsibilities on the poor recipient countries. A new machinery is now needed by donor countries, consistent with the realities of the times in which we live. That machinery must substantially reduce the period in which disbursement is to commence and ensure that the necessary corrective measures are implemented at an earlier time and within the cost estimated. Without a restructuring of the lending machinery by donor countries and agencies, notwithstanding the awareness on the part of recipient countries that donors wish to ensure that their funds are properly spent and for the purpose intended, we in Saint Vincent and the Grenadines believe that the effect contemplated may not be achieved to the extent desirable to meet the needs of the recipient country as the urgency of the situation dictates.
230.	A new and less cumbersome lending procedure must be devised, which reduces paperwork and which does not overtax the human resource capability of small States. We are therefore very seriously concerned about this ever widening gulf and disparity of incomes, now fuelled by rampant inflation, and we believe that the North South dialogue is a step in the right direction.
231.	Saint Vincent and the Grenadines further believes that the report of the Independent Commission on International Development Issues, under the Chairmanship of Willy Brandt, merits careful study—which, I know, has already begun—in this body, with a view to the implementation of some of the recommendations which will tend to reduce, if not eliminate, much of the suffering, conflict and confrontation which from time to time arise within the world community.
232.	It is also of great significance that we have the benefit of another valued study: "An examination of the world economic crisis". That Commonwealth perspective concluded in a way which is worthy of quotation:
"Change is inevitable. The issue, as we see it, is whether the structural changes and adjustments necessary to solve the current economic crisis and the problems of development will be accompanied by economic confusion and chaos, with each nation struggling in isolation to maximize its own gain, or whether they can be achieved in harmony on the basis of a global consensus for the mutual benefit of all nations."
233.	We hold the view that energy is the primary problem of the world. We therefore believe that every effort should be made to find an early solution as a matter of urgency to this problem of frequent, periodic price increases. The indexing of prices to inflation cannot be the answer. Each increase in the posted price of oil will itself be the catalyst that generates further inflation worldwide. Those increases are the cause of chronic balance of payment problems in developing and underdeveloped countries, where neither the export price of primary products nor wages have for the farmer or the labourer the purchasing power to cope with the attendant evils of inflation. In mini-States like Saint Vincent and the Grenadines, with an agricultural, export-oriented economy, a frightening scenario is being painted: the unfulfilled expectations of the young, the diminished hopes of the old.
234.	We should therefore strive to achieve the following: first, the freezing of all oil prices, which are already too high; secondly, the taking of positive steps on a global scale to conserve in the use of oil and natural gas, to permit time to develop alternative sources of energy; thirdly, the stimulating of the development of the technology to exploit gas on the biomass principle as fully as possible and to provide assistance with loans to poor countries to finance such energy development; and fourthly, the assisting of poor and small countries to exploit the development of such energy resources as are available.
235.	I am under no illusion that those objectives will be easy to achieve, but we can try. We must not be afraid to offend in so crucial a task. We believe that the present initiatives of Mexico and Venezuela, as well as Iraq, are first the land, in peace, and thereby foster greater contact and intercourse between their country and the host country. Aberrations of this sort must be strongly condemned, and those who are in a position to exert indicative steps of their awareness of the existing problems damage to our ecology, particularly from oil pollution. The existing problems of poor oil-importing countries. It is a commendable first step that should be emulated by others. It is a good beginning, but this must not be the end.
236. We condemn violations of the Vienna Convention on Diplomatic Relations of 1961 by any country or its nationals who deliberately violate, to achieve an objective, the norms of respectable conduct in relations with diplomatic representatives of a sending country in a receiving country. The Convention was adopted to permit accredited representatives to perform their duties within the limits of the law of the land, in peace, and thereby foster greater contact and intercourse between their country and the host country, Aberrations of this sort must be strongly condemned, and those who are in a position to exert influence to bring to an end such violations should do so with responsible commitment.
237. Saint Vincent and the Grenadines applauds the efforts being made to conclude a final convention on the law of the sea, which now seeks to resolve those issues which were not settled by the 1958 Geneva conventions. While those conventions resolved in a definitive manner matters such as the territorial sea, the high seas, fishing and conservation of living resources of the high seas, the continental shelf and the compulsory settlement of disputes, there are still major issues to be resolved which are of concern to our new nation-a nation spread over many miles of seas and comprising a large number of inhabited and uninhabited islands. Inhabitants have had a long history of use of and dependence on the resources of the sea. The Caribbean sea is our lifeline, as well as a potential source of wealth for several Territories within the region and, as specifically determined by us or agreed upon by convention, for us in our areas of sovereign jurisdiction.
238. We accept and recognize the desirability and wisdom of the right of all States to innocent passage through territorial seas and transit passage through straits used for international shipping. However, in the case of warships, prior notice must be given before such passage through our territorial sea. In the absence of agreement to the contrary, we accept the median line as the dividing line between States whether it determines the limit of the territorial sea or of the economic zone. There can be no doubt that every effort should be made to ensure the promotion of trade even in spite of differences between countries by unrestricted passage through and the accessibility of ports and harbours of States to trading ships.
239. With island States in such proximity as we are in the eastern Caribbean, particularly in the case of Saint Vincent and the Grenadines with many islands, islets, quays and rocks, it is important that an agreement be reached and an acceptable convention be concluded on these outstanding Issues. It IS clear now that, after many years, such a convention is in sight. After the resolution of myriad issues there is now a bright light at the end of the tunnel.
240. We are concerned about environmental dangers and damage to our ecology, particularly from oil pollution. The channels between several of our islands are safe and convenient passages for many of the world's super tankers travelling to and from Caribbean destinations, North America, Europe and the Middle East. It is more than reasonable to assume that there is a high probability of oil spills, occurring through negligence on the part of crews in cleaning and disposing of oil and indifference to the consequences spills may have, or through substantial damage as a result of navigational errors leading to massive oil spillage from heavily laden tankers beyond our limited human and financial resource capability to deal with.
 241. For countries such as ours, with a tourist oriented economy agricultural exports apart and a very limited industrial base, this could be a very serious tragedy, hamper in our foreign exchange earnings and worsening our unemployment situation. While we agree to transit passage of ships of all nations in the furtherance of international trade, we believe nevertheless that companies or nations should assume the responsibility of compensating for the economic harm done to a country, particularly a poor country, and the obligation of cleaning up the damage caused
242.	Small States like Saint Vincent and the Grenadines cannot sit idly by until disaster strikes; we must anticipate the event, even though we hope it will never occur, and seek to ensure that this world Organization exerts its not inconsiderable influence to alleviate hardship caused through no fault of the affected country. The manner in which that objective could be achieved is for consideration. Nevertheless, I am satisfied that oil producing countries should be made to assume a part of such obligations. The rationale for that is obvious and needs no further amplification. I hope that this Assembly has already addressed itself to this problem and that prompt relief would be possible were such an event to occur.
243.	What for a developed or large developing country may be a matter of no major concern, except for the impact of the damage per se on the ecology, or a small fourth world country like ours would assuredly be a major disaster. It must never be forgotten that, measured on the same scale, what is minor for a large country can be a catastrophe for a small one. Unless that is fully appreciated, the urgency of this appeal may be lost.
244.	Having enunciated our position on several issues and our concern in certain areas where we perceive threats inimical to our national interests, may I reiterate to the thirty fifth session of the General Assembly that the one real and lasting safeguard for States, large or small, is respect for the authority of this Assembly.
245.	While we are not dealing in geometric terms, since national interests are a continual challenge to reason, it is well that we remember the parts cannot—and, in terms of political reality, should not—be greater than the whole, and should not conflict with or set themselves outside the whole.
246.	This thirty fifth session of the General Assembly has several new and outstanding issues to be resolved. Among them are the many hot spots in the world that could be cooled if adversaries would show less fear and more understanding of the other's point of view and if each was prepared to appreciate that the words "compromise" and "accommodation" can be given real meaning in the conduct of discussions which could resolve disputes. Intransigence and the hard line are not necessarily an indication of strength, but often the products of fear and insecurity. But the best safeguards against fear and insecurity would be negotiated settlements which bear the stamp of the approval of the United Nations. It is wrong for any nation, large or small, to show open defiance of the resolutions of this world Organization, since by ignoring its authority, albeit only a persuasive authority, they thereby effectively seek to weaken its usefulness. The Assembly can be a most effective instrument; but it cannot be and will not be greater than all of us collectively have the will to make it. Each of us representatives possesses the perception by conscience to know right from wrong. Nevertheless, we are all subject to the policies of our Governments and must represent them or resign. But can we not in the light of our thinking strive to influence those decisions, if by so doing we would enhance respect for the integrity and credibility of this world Organization? To fail in this endeavour is not the problem; only to fail to try.
247.	Do not think us naive; we are only concerned.

